Per Curiam:
The order appealed from is reversed, with ten dollars costs and disbursements, and the motion to vacate and set aside the order appointing the receiver granted and the receiver directed to account, upon the ground that by the order entered June 30, 1915, dismissing the proceeding, the receivership fell; the referee to take such account to be *959appointed in the order to be entered hereon. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted as stated in opinion. Order to be settled on notice.